Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 9, 2021. Claims 1-21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The base claim 1 recites “wherein the protein has an F241A mutant”. This limitation is not clear in at least the following two aspects: 
(1) The limitation specifies a that the protein “has an F241A mutant” while F241A appears to refer to a mutation/substitution of amino acid Phe (F) to Ala (A) at position 241. If this is the case, Applicant may consider using such language as “an F241A mutation”.
(2) The amino acid mutation F241A requires a position information for the amino acid substitution. However, the claims do not specify a reference sequence to be used for determination of which amino acid is considered as F241, since a protein may contain more than one F residues.
To facilitate examination, the limitation “wherein the protein has an F241A mutant” is considered as if it were “wherein the protein has an F241A mutation using SEQ ID NO: 1 as a reference for amino acid numbering” based on the finding that SEQ ID NO: 1 of the instant represents amino acid sequence of an immunoglobulin heavy chain molecule. See alignment of SEQ ID NO: 1 with a human immunoglobulin lambda heavy chain (GenBank CAA75032.1) below:
SEQ    1    CEVQLVESDGGLVQPGRSLKLPCAASGFTFSDYYMAWVRQAPTKGLEWVASISYDGSSTY  60
            C+VQLVES GG+VQPGRSL+L CAASGFTFS+Y M WVRQAP KGLEWVA+I YDGS+ Y
Genba  19   CQVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAAIWYDGSNKY  78

Query  61   YRDSVKGRFTISRDNAKSTLYLQMDSLRSEDTATYYCGRHSS------------YFDYWG  108
            Y DSVKGRFTISRDN+K+TLY+QM+SLR+EDTA YYC R               YFDYWG
Sbjct  79   YADSVKGRFTISRDNSKNTLYMQMNSLRAEDTAVYYCAREGRWVRYTTVTTIGYYFDYWG  138

Query  109  QGVMVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVH  168
            QG +VTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVH
Sbjct  139  QGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVH  198

Query  169  TFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPP  228
            TFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPP
Sbjct  199  TFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPP  258
                        241
Query  229  CPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPHEVKFNWYVDGVEVHNA  288
            CPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDP EVKFNWYVDGVEVHNA
Sbjct  259  CPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDP-EVKFNWYVDGVEVHNA  317

Query  289  KTKPREQQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQ  348
            KTKPRE+QYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQ
Sbjct  318  KTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQ  377

Query  349  VYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLY  408
            VYTLPPSR+E+TKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLY
Sbjct  378  VYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLY  437

Query  409  SKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  448
            SKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK
Sbjct  438  SKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  477

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10300127 B2 in view of GenBank: CAA75032.1 (immunoglobulin lambda heavy, dated Aug. 19, 1998).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims are directed to an immune complex comprising an antigenic agent and an isolated protein wherein the protein comprises an IgG Fc region and is capable of binding to a Type II Fc receptor and the F241A mutation. The difference between the two sets of claims is that the patented claims, which are generic in the “isolated protein” in the immune complex1, specify sources of the antigenic agent, while the instant claims, which are generic to the antigenic agent, specify sequence of “the protein”, i.e. at least 70% identical to SEQ ID NO: 1 which represents amino acid sequence of an immunoglobulin heavy chain.  
GenBank: CAA75032.1 discloses amino acid sequence of a human immunoglobulin gamma chain, showing 91% identity to SEQ ID NO: 1. Therefore, an antibody having at least 70% identity to SEQ ID NO: 1 is known at the time of invention. 
Therefore, claims 1-21 are obvious over claims 1-19 of U.S. Patent No. 10300127 B2.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,904 B2 in view of GenBank: CAA75032.1 (immunoglobulin lambda heavy, dated Aug. 19, 1998).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims are directed to an immune complex comprising an antigenic agent and an isolated protein wherein the protein comprises an IgG Fc region and is capable of binding to a Type II Fc receptor and the F241A mutation. The difference between the two sets of claims is that the patented claims are generic to both the antigenic agent and the “isolated protein” in the immune complex, while the instant claims, which are generic to the antigenic agent, specify the sequence of “the protein”, i.e. at least 70% identical to SEQ ID NO: 1 which represents amino acid sequence of an immunoglobulin heavy chain.  
GenBank: CAA75032.1 discloses amino acid sequence of a human immunoglobulin gamma chain, showing 91% identity to SEQ ID NO: 1. Therefore, an antibody having at least 70% identity to SEQ ID NO: 1 is known at the time of invention. 
Therefore, claims 1-21 are unpatentable over claims 1-20 of U.S. Patent No. 10,973,904 B2. 

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification describes the term immune complex in [0048] and [0049]. According to the description, an “immune complex” is interpreted as comprising an antigen of interest and an antibody or an Fc-containing functional equivalent thereof that binds specifically to the antigen. Therefore, “the protein” that “comprises an IgG Fc region and is capable of binding to a Type II Fc receptor” as specified in the claims refers to an antibody or an Fc-containing functional equivalent that binds specifically to the “antigenic agent.”